Per Curiam:
*249Mr. Jimmie Verge appeals his conviction following a jury trial in the Jackson County Circuit Court. Mr. Verge was found guilty of two counts of second-degree murder, one count of first-degree robbery, one count of first-degree assault, and four counts of armed criminal action. Mr. Verge was sentenced to concurrent sentences of thirty years on both murder convictions, thirty years for first-degree robbery, twenty-five years for first-degree assault, and forty-five years for all of the armed criminal action convictions. We affirm. Rule 30.25(b).